DETAILED ACTION
This is in response to the Request for Continued Examination filed 9/14/2021 wherein claims 1-7, 15-17 are canceled and claims 8-14 and 18-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein aft edges of the shielding portion have a rolled edge radius” (Claim 25) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-11, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952).
Regarding Independent Claim 8, Dale teaches (Figures 1-5) a gas turbine engine (120) comprising:

a turbine section (128) arranged aft (see Figure 1) of the combustor section (126) along an engine central longitudinal axis (A’), the turbine section (128) having a turbine case (20) with a turbine case flange (25);
a connection (at 15) wherein the diffuser case flange (35) is connected to the turbine case flange (25); and
a heatshield (200, 400, or 500) installed to the diffuser case (30), the heatshield (200, 400, or 500) comprising:
a metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) having a first end (male end 580), a second end (female end 570), a first side (the portion of 200 which extends from 210 to near 50, the portion of 400 which extends from 410 to near 425, or the portion of 500 which extends from 510 to near 526), and a second side (the portion of 200 which extends from near 50 to 220, the portion of 400 which extends from near 425 to 420, or the portion of 500 which extends from near 526 to 520), wherein the first side (the portion of 200 which extends from 210 to near 50, the portion of 400 which extends from 410 to near 425, or the portion of 500 which extends from 510 to near 526) and the second side (the portion of 200 which extends from near 50 to 220, the portion of 400 which extends from near 425 to 420, or the portion of 500 which extends from near 526 to 520) define parallel sides (see Figures 3B, 4A, and 5) extending from the first end (male end 580) to the second end (female end 570);
an engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a case support (at 32, 34) of the diffuser case (30);

a mid-body portion (annotated below) extending between the engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) and the shielding portion (annotated below; see Figures 3A and 4C) having an arcuate shape in cross-section (see annotation below),
wherein the engagement portion (at 214 or 414, annotated below; see Figures 3A and 4C) is configured to create a contact region (between 214 and 34) and the air gap (203; see Figures 3A and 4C) and aft extension (the air gap 203 begins near 214 and extends axially aftward towards 220 - see Figures 3A and 4C) of the air gap (203) are aft of (see Figures 3A and 4C) the contact region (between 214 and 34),
wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) is configured to form a hoop, a split-ring structure (see Figure 5) with the first end (male end 580) attached to the second end (female end 570).
Dale appears to schematically show but does not explicitly teach wherein only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region.
Oxenknecht teaches (Figures 1-20) a heat shield structure (30) including an engagement portion  (68), a shielding portion (32), and a mid-body portion (50) extending between the engagement portion (68) and the shielding portion (32) and has an arcuate shape in cross-section (see Figure 2 and Paragraph 0041-0042), wherein only a peak (the peak shown schematically at 52 in Figure 2) of the arcuate shape (see Figure 2) is configured to contact (due to the mid-body portion being hemispherically 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale to include the mid-body portion having an arcuate shape in cross section, wherein only a peak of the arcuate shape is configured to contact a portion of the case to which the metal body is installed, as taught by Oxenknecht, in order to assist in isolating resonance and vibrations (see Paragraph 0043 of Oxenknecht).
It is noted that the term “split” is interpreted using Merriam-Webster’s dictionary definition “to divide into parts or portions” and the term “edge” is interpreted using Merriam Webster’s dictionary definition “a point near the beginning or end”.
It is further noted that a simple substitution of one known element (in this case, the heat shield structure having the arcuate shape as taught by Dale) for another (in this case, the heat shield structure having the arcuate shape as taught by Oxenknecht) to obtain predictable results (in this case, to improve isolating resonance and vibrations) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

    PNG
    media_image1.png
    499
    1431
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1027
    1500
    media_image2.png
    Greyscale


Regarding Claim 10, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the first end (male end 580) comprises at least one first locking element (see the protrusion shown in Figure 5 and described in Paragraph 0040) and the second end (female end 570) comprises at least one second locking element (see the void shown in Figure 5 and described in Paragraph 0040) configured to securely engage (see Paragraph 0040) with at least one first locking element (the protrusion shown in Figure 5 and described in Paragraph 0040).
Regarding Claim 11,
Regarding Claim 14, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the metal body (see Paragraph 0032 and Figures 3B, 4A, and 5) has a thickness of between 0.020 inches and 0.040 inches (flange heat shield 200 may comprise a thickness of about 0.03 inches to about 0.04 inches, see Paragraph 0034).
Regarding Claim 19, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a fastener (15) at the connection (see Figures 3A and 4C) to join the diffuser case flange (35) to the turbine case flange (25).
Regarding Claim 20, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a case extension (annotated above) attached to (see Figures 3A and 4C) the diffuser case (30), wherein the diffuser case flange (35) is part of the case extension (see annotation below).

    PNG
    media_image3.png
    526
    540
    media_image3.png
    Greyscale

Regarding Claim 21, 
Regarding Claim 22, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale in view of Oxenknecht does not teach wherein the axial extension of the case support extends for a length of between 0.05 inches and 0.10 inches.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the axial extension of the case support extends for a length of between 0.05 inches and 0.10 inches, since applicant has not disclosed that the claimed length of the axial extension of the case support solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Oxenknecht.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claim 8, and further in view of Sander et al. (US 2017/0292704).
Regarding Claim 9, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale in view of Oxenknecht does not teach, as discussed so far, wherein the metal body is formed from sheet metal.
Sander teaches (Figures 1-3D) wherein the metal body of the heat shield (126) is formed from sheet metal (see Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to have the metal body of the heat shield formed from sheet metal, as taught by Sander, because  it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a mater of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416. See MPEP 2144.07.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claims 8, and 10 above, and further in view of Wirt (US 8,061,716).
Regarding Claim 12, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) a metal body (see Paragraph 0032) and that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Oxenknecht does not teach wherein the at least one first locking element comprises a dimple at the first end and the at least one second locking element comprises an indent at the second end configured to receive the dimple.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first locking element (26) having a dimple (at 32; see Figure 2B) at a first end (22) and a second locking element (28) having an indent (at 36; see Figure 2B) at the second end (24) configured to receive the dimple (at 32; see Figure 2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the locking joint of a ring-shaped body, wherein the locking joint includes a first locking element having a dimple at a first end and a second locking element  having an indent at the second end configured to receive the dimple, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case
Regarding Claim 13, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5 and Paragraph 0040) that sectional heat shields (501) may be coupled together using any suitable technique (Paragraph 0040). Dale in view of Oxenknecht  does not teach wherein a portion of the first end overlaps with the second end when formed as the hoop, split-ring structure.
Wirt teaches (Figures 1-5) a locking joint (26, 28) of a ring-shaped body (12; see abstract and Figure 1), wherein the locking joint (26, 28) includes a first end (22) having a portion (at 30) which overlaps (at portion 30) the second end (28) when formed as the hoop, split-ring structure (see Figures 1-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include a locking joint of a ring-shaped body, wherein the locking joint includes a first end having a portion which overlaps the second end when formed as the hoop, split-ring structure, as taught by Wirt, in order to provide improved retention characteristics between mutually engageable first and second locking features (Column 1, lines 46-55).
It is noted that the term “dimple” has been interpreted using Collins’ English dictionary’s definition “any slight depression in a surface”.
It is further noted that a simple substitution of one known element (in this case, the ring connection as taught by Dale) for another (in this case, the ring connection as taught by Wirt) to obtain predictable results (in this case, connecting two pieces of ring segments together to provide improved retention characteristics) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claim 8 above, and further in view of Corsmeier (US 2018/0094813).
Regarding Claim 18, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) a vane support (40). Dale in view of Oxenknecht 
Corsmeier teaches (Figure 2) a support (124) extending from a vane (128), the support (124) having a flange (extending radially outward from 124; see Figure 2) engaged between the diffuser case flange (at the downstream end of 126; see Figure 2) and the turbine case flange (the flange downstream of the diffuser case flange; see Figure 2) at the connection (the unlabeled bolt connection between the three flanges; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the vane support having a flange, wherein the flange is engaged between the diffuser case flange and the turbine case flange at the connection, as taught by Corsmeier, in order to attach the support to the outer casing (Paragraph 0042).
Regarding Claim 23, Dale in view of Oxenknecht and Corsmeier teaches the invention as claimed and as discussed above. Dale further teaches (Figures 1-5) wherein the shielding portion (annotated above; see Figures 3A and 4C) extends aft of a location of the vane support (40) engages the turbine case (25). As discussed above, Dale in view of Oxenknecht does not teach that the vane support has a vane support flange, wherein the vane support flange is engaged between the diffuser case flange and the turbine case flange at the connection.
Corsmeier teaches (Figure 2) a support (124) extending from a vane (128), the support (124) having a flange (extending radially outward from 124; see Figure 2) engaged between the diffuser case flange (at the downstream end of 126; see Figure 2) and the turbine case flange (the flange downstream of the diffuser case flange; see Figure 2) at the connection (the unlabeled bolt connection between the three flanges; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to include the vane support having a flange, wherein the flange is engaged between the diffuser case flange and the turbine case flange at the connection, as taught by Corsmeier, in order to attach the support to the outer casing (Paragraph 0042).
Regarding Claim 24, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale in view of Oxenknecht does not teach wherein the shielding portion extends 
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the shielding portion extend between 0.01 and 0.10 inches aft of the location where the vane support flange engages with the turbine case flange, since applicant has not disclosed that the claimed length the shielding portion extends aft of the location where the vane support flange engages with the turbine case flange solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Oxenknecht and Corsmeier.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dale et al. (US 2018/0094545) in view of Oxenknecht et al. (US 2011/0067952) as applied to claim 8, and further in view of Vo et al. (US 2014/0093371).
Regarding Claim 25, Dale in view of Oxenknecht teaches the invention as claimed and as discussed above. Dale in view of Oxenknecht does not teach wherein aft edges of the shielding portion have a rolled edge radius.
Vo teaches (Figures 1-4) a heat shield (150) that includes aft edges (156, 158) of the shielding portion (see Figures 2-3) have a rolled edge radius (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dale in view of Oxenknecht to have the aft edges of the shielding portion have a rolled edge radius, as taught by Vo, in order to absorb vibrations such that the heat shield is prevented from shifting radially (Paragraph 0038 of Vo).
Regarding Claim 26, Dale in view of Oxenknecht and Vo does not teach wherein the rolled edge radius is between 0.05 and 0.30 inches in radius.
In cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious matter of design choice to have the rolled edge radius is between 0.05 and 0.30 inches in radius, since applicant has not disclosed that the claimed radius of the rolled edge radius solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the relative dimensions shown by Dale in view of Oxenknecht and Vo.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a heatshield engageable with a case support. In response, Dale teaches (Figures 1-5) an engagement portion (at 214 or 414, annotated above; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a case support (at 32, 34) of the diffuser case (30). Applicant also argues that the prior art does not teach the heatshield forms a gap and aft extension of the gap at an end of the shielding portion relative to a connection of the case elements of the gas turbine engine. In response, Dale teaches (Figures 1-5) a shielding portion (annotated above; see Figures 3A and 4C) formed along the second side (220, 420, 520) and positioned radially inward (see Figure 3A and 4C) from the connection (at 15), wherein an air gap (203; see Figures 3A and 4C) is formed between the shielding portion (annotated above) and the connection (at 15), with the air gap (at 203) having an aft extension (the air gap 203 begins near 214 and extends axially aftward towards 220 - see Figures 3A and 4C) extending to an edge (see Figures 3A and 4C) of the second side (the portion of 200 which extends from near 50 to 220, the . 
Applicant argues that the prior art does not teach a case feature in combination with a free-floating end of the shielding portion that is provided by a gap. In response, this limitation is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI.
Applicant argues that the prior art does not teach a case support having a radial inward projection and/or an aftward extending portion for engaging with a part of the heatshield. In response, Dale teaches (Figures 1-5) the case support (at 32, 34) includes a radial extension (at 32) that extends radially inward (see Figures 3A and 4C) from the diffuser case (30) and includes an axial extension (at 34) that extends axially aft (with respect to a flow 204 through plenum 99; see Figures 3A and 4C) from the radial extension (at 32), wherein an engagement portion (at 214 or 414, annotated above; see Figures 3A and 4C) formed along the first side (210, 410, or 510) and arranged to engage (see Figures 3A and 4C) with a case support (at 32, 34) of the diffuser case (30).
Applicant further argues that the disk of Oxenknecht cannot be dropped into the combustor/diffuser system of Dale. In response, although Dale appears to schematically show that only a peak of the arcuate shape is configured to contact a portion of the diffuser case at a contact region (see Figure 3A and 4C). Further, the cross-sectional shape of Oxenknecht’s heat shield allows for isolating resonance and vibrations (see Paragraph 0043 of Oxenknecht). One having ordinary skill in the art would have recognized, based on the teachings of Oxenknecht, that arcuate sections of greater height permit increased resonance or vibration (see Paragraph 0043 of Oxenknecht). It is also noted that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Therefore, modifying the cross-sectional shape of Dale’s heat shield to include arcuate sections of greater height, based on the teachings of Oxenknecht’s cross-sectional shape of his heat shield. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741